Citation Nr: 0425142	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection was 
established for asbestosis and a noncompensable disability 
rating was assigned.  In November 2001, the veteran voiced 
disagreement with the assigned disability rating.  The RO 
issued a Statement of the Case (SOC) in March 2002 and the 
veteran perfected his appeal the following month.  

Following a remand by the Board for additional development, 
the veteran was notified in April 2004 that a 30 percent 
disability rating had been granted for his service-connected 
asbestosis.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

This matter is again before the Board for appellate review 
but is again remanded for additional development to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

The Board notes that in April 2002 correspondence, the 
veteran raised a claim of entitlement to service connection 
for post-traumatic stress disorder.  He also raised a claim 
of entitlement to service connection for gastrointestinal 
problems as secondary to his service-connected conditions and 
a claim of entitlement to a compensable disability rating for 
residuals of a right wrist fracture.  The Board refers these 
claims for appropriate action.


REMAND

In July 2003, this matter was remanded for a VA examination 
that was to include all tests and studies necessary to 
identify the manifestation of the veteran's service-connected 
asbestosis, to include pulmonary function testing.  The 
December 2003 VA examination did include pulmonary function 
testing, and, in fact, resulted in a higher disability rating 
being granted.  Here, the veteran is currently evaluated as 
30 percent disabled for his service-connected asbestosis, a 
rating which contemplates a forced vital capacity in 1 second 
of (FVC) of 65 to 74 percent, or a Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 56 to 65 percent predicted.  The results of the 
pulmonary functions tests used in assigning a disability 
rating are those after bronchodilatation.  61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.  

The December 2003 did not include testing which reflects the 
veteran's maximum oxygen consumption with cardio or 
respiratory limit.  Nor did the evidence indicate if he had 
any related right heart condition.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation requires demonstrated evidence of an FVC 
of less than 50 percent of predicted value, or a DLCO (SB) of 
less than 40 percent of predicted, or a maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or a necessity for outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2003).

The veteran asserted in April 2002 correspondence that he has 
cardiopulmonary hypertension as a result of his service-
connected asbestosis, and, in essence, is arguing that he is 
entitled to a 100 percent disability rating.  As the 
examination conducted in December 2003 does not include 
evidence of the veteran's maximum oxygen consumption or if he 
had any related right heart condition, the December 2003 
examination is not adequate to evaluate whether the veteran 
is entitled to a disability rating in excess of 30 percent.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires that the veteran be provided a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As such, a remand is 
in order. 

The Board notes that the veteran submitted evidence with his 
July 2000 claim for benefits that he received Social Security 
Administration (SSA) benefits.  The June 2000 SSA letter is 
not indicative that the SSA benefits are for a disability.  
If clarification indicates that the veteran is in receipt of 
SSA disability benefits, his SSA records should be obtained.  
See Marincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following action:

1.  Verify whether the veteran is in 
receipt of SSA disability benefits.  If 
so, obtain the veteran's records from 
SSA, including all medical records.

2.  Schedule the veteran for a special VA 
examination by an appropriately qualified 
physician to ascertain the current 
severity of his service-connected 
asbestosis.  Unless contraindicated, all 
tests and studies necessary to identify 
the manifestation of asbestosis should be 
conducted, including pulmonary function 
testing and exercise capacity measured in 
ml/kg/min oxygen consumption.  Likewise, 
all clinical findings should be reported 
in detail, to include any associated 
cardiac conditions.

Send the claims folder to the examiner 
for review.  

3.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since April 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



